Citation Nr: 1232551	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-38 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation for diabetes mellitus type 2, currently rated as 20 percent disabling.  

2.  Entitlement to an initial rating greater than 20 percent for right upper extremity peripheral neuropathy, as secondary to diabetes mellitus type 2.

3.  Entitlement to an initial rating greater than 20 percent for left upper extremity peripheral neuropathy, as secondary to diabetes mellitus type 2.

4.  Entitlement to an initial rating greater than 10 percent for right lower extremity peripheral neuropathy, as secondary to diabetes mellitus type 2.

5.  Entitlement to an initial rating greater than 10 percent for left lower extremity peripheral neuropathy, as secondary to diabetes mellitus type 2.

6.  Entitlement to an initial compensable rating for cataract, as secondary to diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a May 2009 rating decision by the RO in Denver, Colorado.  Jurisdiction rests with the Denver RO, from which the Veteran's appeal was certified.

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of the hearing is of record.  

The May 2009 rating decision denied service connection for periodontal disease.  The Veteran filed a notice of disagreement in June 2009, and a Statement of the Case was issued in January 2010.  However, no further evidence or argument was received with regard to this issue until September 2011, when the Veteran's representative forwarded a letter containing a statement as to a medical nexus between the Veteran's service-connected diabetes mellitus and his periodontal disease.  This information was received after the one-year period following the May 2009 rating decision, and more than 60 days after the Statement of the Case was issued; as such,  following the issuance of the statement of the case.  Hence, it cannot be used either as a substantive appeal or otherwise as a basis that the May 2009 denial is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (b), 20.302, 20.1103 (2011).  The Board finds that, liberally construed, this constitutes a claim to reopen the issue of entitlement to service connection for periodontal disease on the basis of the submission of  new and material evidence that issue is referred to the RO for appropriate action.  

Although the Veteran did not formally perfect an appeal as to the grants of service connection for various diabetic complications, those grants of service connection were made as part of the Veteran's underlying claim for increase for his service-connected diabetes mellitus type 2.  Indeed, the relevant rating criteria for diabetes mellitus requires consideration of the assignment of separate ratings for compensable disabling complications such as peripheral neuropathy and cataracts.  Accordingly, consideration will also be given to whether higher ratings are warranted for these discrete but related conditions.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.  


REMAND

At his August 2011 hearing, the Veteran testified that he has continued to receive treatment for his diabetes mellitus and related conditions at the Colorado Springs VA Medical Center.  The last VA treatment records associated with the claims folder date back to May 2009.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record.  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).
 
The Veteran's testimony also suggests that his overall diabetes mellitus clinical picture has worsened in severity since the last VA examination, especially with respect to the Veteran's related complications of peripheral neuropathy and vision conditions.  The Veteran has expressed his willingness to report for an additional VA examination to determine the current severity of his diabetes mellitus type 2, and VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability, especially as the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment from Colorado Springs VAMC from May 2009 to the present.  

2.  Schedule the Veteran for VA diabetes mellitus, neurologic disorders, and eye examinations to determine the current severity of his diabetes mellitus and the related conditions already in receipt of service-connection (except erectile dysfunction which the Veteran's August 2011 Board hearing testimony makes clear has not worsened).  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The claims folder, a copy of this remand, and all other pertinent information must be made available to the examiner for review and the examiner should note such review in the report.  

With respect to the underlying diabetes mellitus, the examiner should state whether the Veteran is prescribed oral or injectable insulin; whether a physician has restricted his diet and/or the types of activities in which he is allowed to participate; whether he experiences episodes of ketoacidosis or hypoglycemic reactions, and if so, whether and how frequently they require hospitalization or visits to a diabetic care provider; or whether there has been progressive loss of weight or strength.  

With respect to the VA neurologic disorders and VA eye examinations, the examiner should determine the current severity of these conditions, conducting all required testing including but not limited to EMGs or dilated eye testing.

The examiner should fully explain all opinions stated, citing to claims file documents as appropriate.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

4.  Readjudicate the issues on appeal.  If the determination remains less than fully favorable to the Veteran, issue a Supplemental Statement of the Case and give the Veteran an opportunity to respond before returning this case to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

